I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): [] Merger [X] Liquidation [] Abandonment ofRegistration (Note:Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) [] Election of status as a Business Development Company (Note:Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund:Schwab Trusts, Schwab Strategic Ten Trust, 1997 Series A 3. Securities and Exchange Commission File No.: 811-8293 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [ ] Initial Application[X] Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 101 Montgomery Street, San Francisco, California 94101 6. Name, address, and telephone number of individual the Commission staff should contact with any questions regarding this form: Michael R.
